Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-8, 11, 13, 14, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Patent No. 5,652,155) of record, in view of Ogoh (U.S. 
	Regarding Claim 1
	FIG. 2 of Liu discloses a semiconductor device, comprising: a substrate (18); a control structure (10) positioned in the substrate; 5a plurality of first spacers (16) positioned on two sidewalls of the control structure; and a first doped region positioned in the substrate; 10wherein the first doped region comprises a lightly-doped area (12), a medium-doped area (20), and a heavily-doped area (14), the lightly-doped area of the first doped region abuts against one edge of the control structure; the medium-doped area of the first doped region abuts against the lightly-doped area of the first doped region, and the heavily-doped area 15of the first doped region is enclosed by the medium-doped area of the first doped region, wherein a top surface of the lightly-doped area of the first doped region contacts a bottom surface of the plurality of first spacers. 
Liu fails to disclose “a plurality of second spacers positioned on sidewalls of the plurality of first spacers”; a top surface of the lightly-doped area of the first doped region contacts “a bottom surface of the plurality of second spacers”; and “the control structure disposed on the substrate extends in a direction perpendicular to a lateral direction on which the plurality of first spacer deposited on the control structure and the plurality of second spacer deposited on the plurality of first spacer; and a length of the lightly-doped area of the first doped region along the direction is greater than a length of the medium-doped area of the first doped region along the direction and a length of the heavily-doped area of the first doped region along the direction”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Liu, as taught by Ogoh. The ordinary artisan would have been motivated to modify Liu in the above manner for the purpose of suppressing hot carrier effect (Col. 1, Lines 16-21 of Ogoh).
Liu as modified by Ogoh fails to disclose “the control structure disposed on the substrate extends in a direction perpendicular to a lateral direction on which the plurality of first spacer deposited on the control structure and the plurality of second spacer deposited on the plurality of first spacer; and a length of the lightly-doped area of the first doped region along the direction is greater than a length of the medium-doped area of the first doped region along the direction and a length of the heavily-doped area of the first doped region along the direction”.
	FIG. 4 of Sugihara discloses a similar semiconductor device, wherein the control structure disposed on the substrate extends in a direction, and a length of the lightly-doped area (4) of the first doped region along the direction is greater than a length of the medium-doped area (boundary between 4 and 6) of the first doped region along the direction and a length of the heavily-doped area (6) of the first doped region along the direction. 

	Liu as modified by Ogoh and Sugihara fails to explicitly disclose “the control structure disposed on the substrate extends in a direction perpendicular to a lateral direction on which the plurality of first spacer deposited on the control structure and the plurality of second spacer deposited on the plurality of first spacer”.
	FIG. 2 of Luo discloses a similar semiconductor device, wherein the control structure (116) disposed on the substrate extends in a direction perpendicular to a lateral direction on which the plurality of first spacer (120) deposited on the control structure and the plurality of second spacer (122) deposited on the plurality of first spacer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Liu, as taught by Luo. The ordinary artisan would have been motivated to modify Liu in the above manner for the purpose of avoiding degradation of the performance (Para. 4 of Luo).

	Regarding Claim 4
	FIG. 2 of Liu discloses a second doped region positioned in the substrate, wherein the second282019-0187-US doped region comprises a lightly-doped area (12) and a heavily-doped area (14), wherein the lightly-doped area of the second doped region abuts 

	Regarding Claim 5
	FIG. 2 of Liu discloses a second doped region positioned in the substrate, wherein the second doped region comprises a medium-doped area (12+20) and a heavily-doped area (14), wherein the medium-doped area of the second doped region abuts 10against another edge of the control structure, and the heavily-doped area of the second doped region is enclosed by the medium-doped area of the second doped region.

	Regarding Claim 6
	Liu discloses a dopant concentration (1014) of the medium-doped area of the first doped region is 15greater than a dopant concentration (1013-1014) of the lightly-doped area of the first doped region.

	Regarding Claim 7
	Liu discloses a dopant concentration (5 × 1015) of the heavily-doped area of the first doped region is 15greater than a dopant concentration (1013-1014) of the lightly-doped area of the first doped region.

	Regarding Claim 8
15) of the heavily-doped area of the first doped region is 15greater than a dopant concentration (1014) of the medium-doped area of the first doped region.

	Regarding Claim 11
	FIG. 4 of Sugihara discloses a length of 5the medium-doped area of the first doped region (boundary between 4 and 6) along the direction is greater than a length of the heavily-doped area of the first doped region (6) along the direction.

	Regarding Claim 13
	FIG. 2 of Liu discloses a plurality of isolation structures formed in the substrate.

	Regarding Claim 14
	FIG. 3 of Luo discloses a similar semiconductor device, wherein the plurality of isolation structures (114) are formed of silicon oxide, silicon nitride, silicon oxynitride, silicon nitride oxide, or fluoride-doped 15silicate [0025]. 

	Regarding Claim 19
	FIG. 2 of Liu discloses a semiconductor device, comprising: a substrate (18); a control structure (10) positioned in the substrate; 5a plurality of first spacers (16) positioned on two sidewalls of the control structure; and a plurality of first doped regions positioned in the substrate; 10wherein each of the plurality of first doped regions comprises a lightly-doped area (12), a medium-doped area (20), and a heavily-doped 
Liu fails to disclose “a plurality of second spacers positioned on sidewalls of the plurality of first spacers”; a top surface of the lightly-doped area of the first doped region contacts “a bottom surface of the plurality of second spacers”; and “the control structure disposed on the substrate extends in a direction perpendicular to a lateral direction on which the plurality of first spacer deposited on the control structure and the plurality of second spacer deposited on the plurality of first spacer; and a length of the lightly-doped area of the first doped region along the direction is greater than a length of the medium-doped area of the first doped region along the direction and a length of the heavily-doped area of the first doped region along the direction”.
	FIG. 15 of Ogoh discloses a similar semiconductor device, comprising: 5a plurality of first spacers (78) positioned on two sidewalls of the control structure (74); a plurality of second spacers (83) positioned on sidewalls of the plurality of first spacers, wherein a top surface of the lightly-doped area of the first doped region (77) contacts a bottom surface of the plurality of first spacers and a bottom surface of the plurality of second spacers. 

Liu as modified by Ogoh fails to disclose “the control structure disposed on the substrate extends in a direction perpendicular to a lateral direction on which the plurality of first spacer deposited on the control structure and the plurality of second spacer deposited on the plurality of first spacer; and a length of the lightly-doped area of the first doped region along the direction is greater than a length of the medium-doped area of the first doped region along the direction and a length of the heavily-doped area of the first doped region along the direction”.
	FIG. 4 of Sugihara discloses a similar semiconductor device, wherein the control structure disposed on the substrate extends in a direction, and a length of the lightly-doped area (4) of the first doped region along the direction is greater than a length of the medium-doped area (boundary between 4 and 6) of the first doped region along the direction and a length of the heavily-doped area (6) of the first doped region along the direction. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Liu, as taught by Sugihara. The ordinary artisan would have been motivated to modify Liu in the above manner for the purpose of reducing junction leakage (Para. 13 of Sugihara).
	Liu as modified by Ogoh and Sugihara fails to explicitly disclose “the control structure disposed on the substrate extends in a direction perpendicular to a lateral 
	FIG. 2 of Luo discloses a similar semiconductor device, wherein the control structure (116) disposed on the substrate extends in a direction perpendicular to a lateral direction on which the plurality of first spacer (120) deposited on the control structure and the plurality of second spacer (122) deposited on the plurality of first spacer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Liu, as taught by Luo. The ordinary artisan would have been motivated to modify Liu in the above manner for the purpose of avoiding degradation of the performance (Para. 4 of Luo).

	Regarding Claim 20
	FIG. 2 of Liu discloses a method for fabrication of a semiconductor device, comprising: providing a substrate (18); forming a control structure (10) above the substrate, wherein the control structure disposed on the substrate extends in a direction (horizontal); forming a first lightly-doped area and a second lightly-doped area (12) 25in the substrate, wherein the first lightly-doped area is separated from312019-0187-US the second lightly-doped area; forming a plurality of first spacers (16) attached to two sidewalls of the control structure, wherein a top surface of the lightly-doped area of the first doped region contacts a bottom surface of one of the plurality of first spacers; forming a first medium-doped area and a second medium-doped 5area (20) in the substrate, wherein the first medium-doped area is separated from the second medium-doped area; and 
Liu fails to disclose “forming a plurality of second spacers attached to two sidewalls of the plurality of first spacers”; “the top surface of the lightly-doped area of the first doped region contacts a bottom surface of one of the plurality of second spacers”; and “the control structure disposed on the substrate extends in a direction perpendicular to a lateral direction on which the plurality of first spacer deposited on the control structure and the plurality of second spacer deposited on the plurality of first spacer; and a length of the lightly-doped area of the first doped region along the direction is greater than a length of the medium-doped area of the first doped region along the direction and a length of the heavily-doped area of the first doped region along the direction”.
	FIG. 15 of Ogoh discloses a similar method for fabrication of a semiconductor device, comprising: forming 5a plurality of first spacers (78) positioned on two sidewalls of the control structure (74); and forming a plurality of second spacers (83) positioned on sidewalls of the plurality of first spacers, wherein a top surface of the lightly-doped area of the first doped region (77) contacts a bottom surface of one of the plurality of first spacers and a bottom surface of one of the plurality of second spacers. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Liu, as taught by Ogoh. The ordinary artisan would have been motivated to modify Liu in the above manner for the purpose of suppressing hot carrier effect (Col. 1, Lines 16-21 of Ogoh).

	FIG. 4 of Sugihara discloses a similar method for fabrication of a semiconductor device, wherein the control structure disposed on the substrate extends in a direction, and a length of the lightly-doped area (4) of the first doped region along the direction is greater than a length of the medium-doped area (boundary between 4 and 6) of the first doped region along the direction and a length of the heavily-doped area (6) of the first doped region along the direction. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Liu, as taught by Sugihara. The ordinary artisan would have been motivated to modify Liu in the above manner for the purpose of reducing junction leakage (Para. 13 of Sugihara).
	Liu as modified by Ogoh and Sugihara fails to explicitly disclose “the control structure disposed on the substrate extends in a direction perpendicular to a lateral direction on which the plurality of first spacer deposited on the control structure and the plurality of second spacer deposited on the plurality of first spacer”.
	FIG. 2 of Luo discloses a similar method for fabrication of a semiconductor device, wherein the control structure (116) disposed on the substrate extends in a 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Liu, as taught by Luo. The ordinary artisan would have been motivated to modify Liu in the above manner for the purpose of avoiding degradation of the performance (Para. 4 of Luo).

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Liu, Ogoh, Sugihara and Luo, in view of Sanchez (U.S. Patent No. 5,091,763) of record.
	Regarding Claim 2
	Liu as modified by Ogoh, Sugihara and Luo discloses Claim 1. 
Liu as modified by Ogoh, Sugihara and Luo fails to disclose “a second doped region positioned in the substrate and symmetrical to the first doped region”.
	FIG. 4 of Sanchez discloses a similar semiconductor device, comprising:5 a second doped region positioned in the substrate and symmetrical to the first doped region. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Liu, as taught by Sanchez. The ordinary artisan would have been motivated to modify Liu in the above manner for the purpose of improving device performance (Col. 1, Lines 36-68 of Sanchez).

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Liu, Ogoh, Sugihara and Luo, in view of Liaw (U.S. Patent Pub. No. 2006/0086975) of record.
	Regarding Claim 3
	Liu as modified by Ogoh, Sugihara and Luo discloses Claim 1. 
Liu as modified by Ogoh, Sugihara and Luo fails to disclose “the heavily-doped area of the second doped region abuts against another edge of the control structure”.
	FIG. 2 of Liaw discloses a similar semiconductor device, wherein the heavily-doped area (232) of the second doped region abuts against another edge of the control structure (222). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Liu, as taught by Liaw. The ordinary artisan would have been motivated to modify Liu in the above manner for the purpose of improving device performance (Para. 8 of Liaw).
	
Claims 15-18 rejected under 35 U.S.C. 103 as being unpatentable over Liu, Ogoh, Sugihara and Luo, in view of Wei (U.S. Patent No. 5,496,751) of record.
	Regarding Claim 15
	Liu as modified by Ogoh, Sugihara and Luo discloses Claim 1. 
Liu as modified by Ogoh, Sugihara and Luo fails to disclose “the control structure comprises an insulating layer, a medium layer, and a top layer, the insulating layer is positioned above the substrate, the medium layer is positioned above the insulating layer, and the top layer is positioned 20above the medium layer”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Liu, as taught by Wei. The ordinary artisan would have been motivated to modify Liu in the above manner for the purpose of reducing hot electron and short channel effects (Col. 3, Lines 15-19 of Wei).
	
	Regarding Claim 16
	Wei discloses the insulating layer is formed of silicon oxide, silicon oxynitride, silicon nitride oxide, or silicon nitride (Col. 4, Lines 62-65).

	Regarding Claim 17
	Wei discloses the middle 25layer is formed of polysilicon (Col. 4, Lines 62-65).

	Regarding Claim 18
	Wei discloses the top 302019-0187-US layer is formed of metal silicide (Col. 4, Lines 62-65).

Response to Arguments
Applicant’s arguments with respect to Claims 1, 19 and 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892